Citation Nr: 1226719	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-42 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right heel spur.

3.  Entitlement to service connection for a dental disorder, including loss of teeth.

4.  Entitlement to service connection for degenerative bone disease.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a stomach disorder.

7.  Entitlement to service connection for a liver disorder.

8.  Entitlement to service connection for a variously diagnosed psychiatric disorder.

9.  Entitlement to service connection for chronic fatigue syndrome.

10.  Entitlement to service connection for fibromyalgia.

11.  Entitlement to service connection for a facial skin disorder.

12.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Todd Berk, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from October 1989 to March 1990 and on active duty from January 17, 1991 to March 28, 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a Travel Board hearing was held before the undersigned.  At the hearing, the Veteran requested and was given a 90 day abeyance period for the submission of additional evidence; no additional evidence has been received.

The matters of service connection for degenerative bone disease, diabetes mellitus, a stomach disorder, a liver disorder (including any 38 U.S.C.A. § 1151 or secondary service connection issues raised) , a variously diagnosed psychiatric disorder, chronic fatigue syndrome, fibromyalgia, a facial skin disorder and a low back disorder (on de novo review) are being REMANDED to the RO.  VA will notify the appellant if any action on his part is required. 


FINDINGS OF FACT

1.  A right ankle disorder and a right heel spur are not shown during the pendency of the Veteran's claims.  

2.  The Veteran does not have a dental disability for which compensation is payable; he does not meet the legal requirements for service connection for a dental disorder for the limited purpose of receiving VA outpatient treatment; he is not shown to have a dental disability that is a residual of a combat wound or other trauma in service.  

3.  An October 2007 rating decision (from which he initiated, but did not perfect, an appeal) denied the Veteran service connection for low back strain, essentially on the basis that such disability was not manifested in, or shown to be related to, his service.

4.  Evidence received since the October 2007 rating decision includes the Veteran's sworn testimony (presumed credible for purposes of reopening) that his low back disability became manifest in service and has persisted since; relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.





CONCLUSIONS OF LAW

1.  Service connection for a right ankle disorder and/or a right heel spur is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Service connection for a dental disability, for compensation purposes and/or for VA outpatient dental treatment purposes, is not warranted.  38 U.S.C.A. §§ 1110 , 1131, 1712 (West 2002); 38 C.F.R. §§ 3.381 , 4.150, 17.161 (2011).

3.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Regarding the claims being adjudicated on the merits, the Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An October 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  

Regarding the specific notice required in claims to reopen, there is no reason to belabor those requirements, as the claim is being reopened (and any notice or duty to assist omission is harmless).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

All available service treatment records (STRs) are associated with the Veteran's claims file.  At the  January 2012 Travel Board hearing, he testified that no other relevant service records would be available, and that he had not received post-service treatment for right ankle, right heel spur, or dental disabilities.  Pertinent VA treatment records identified have been secured.  

The RO did not arrange for a VA examination/opinion as to the service connection claims decided herein because such was not necessary.  Absent any competent evidence suggesting that the Veteran has a diagnosis of a right ankle or right heel spur disability, or has a compensable dental disability, credible evidence of a right ankle/heel-related injury or event in service, or even allegation that he sustained dental trauma in service/has a dental disorder that may be service-connected, the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 27 (2006)(as to when a VA examination is necessary), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matters addressed on the merits is met.  

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Notably, the Veteran did not have any foreign service, and is not entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1117 (West 2002).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  
Right ankle disorder, right heel spur

A November 1989 (during ACDUTRA) STR shows a notation of left foot and ankle problems.  

The Veteran's STRS, including his March 1991 report of medical history, are silent for any history, complaints, findings, treatment, or diagnosis related to a right ankle disorder or a right heel disorder.  On March 1991 demobilization examination, his  musculoskeletal system/lower extremities were normal on clinical evaluation.  

The postservice treatment records associated with the claims file (both VA and private) contain no mention of complaints, findings, or diagnosis of  a right ankle or right heel disorder.  At the January 2012 Travel Board hearing, the Veteran testified that he had not been treated for right ankle/heel problems postservice.  He related that he injured his right ankle or heel in basic training, but had "sucked it up"; it was wrapped by a medic in 1989 at Fort Jackson.  He testified that he still has right ankle problems.  

The threshold matter that must be addressed with respect to these two claims is whether or not the Veteran actually has (or during the pendency of this claim has had)  a right ankle or right heel disability, the disabilities for which service connection was sought.  As there is no objective evidence of complaints, findings, treatment, or diagnosis of either of these disabilities, during service or at any time thereafter, the Board must find that the Veteran has not met a threshold requirement necessary to substantiate these claims, and has not presented valid claims of service connection for these two disabilities.  Brammer v. Brown, 3 Vet. App. 223 (1992).  

The Board acknowledges the Veteran's hearing testimony to the effect that he has pain in his right ankle/heel.  However, pain of itself (without underlying pathology is not a compensable disability).  Whether or not there is underlying pathology to account for any current right ankle/heel pain is a medical question.  As the Veteran is a layperson, he is not competent to make that determination.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not cite to any supporting medical (opinion or treatise) evidence.   
Given the Veteran's reports of pain in his right ankle/heel, the Board considered whether a VA examination is needed to determine whether or not he has underlying disability, but found none is necessary.  That is so because there is no credible evidence of injury of event in service to which these disabilities could be related [therefore, establishing the presence of a current disability would be pointless).  In that regard the Board notes the Veteran's hearing testimony of a right ankle/heel injury during basic training in 1989.  However, his STRs specifically document that the extremity involved was the left, and not the right.  Because the testimony is contradicted by contemporaneous clinical data and because it is self-serving, the Board finds that it is not credible.      

Accordingly, the Board finds that the preponderance of the evidence is against these claims, and that the appeals in these matters must be denied.    

Dental disorder

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that are compensable are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 .
Considering the evidence in light of the above, the Board finds that the Veteran does not have a dental disability for which compensation is payable.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  His STRs make no mention of dental problems except for a notation in a March 1991 report of medical history of carious teeth treated in February 1991 and that his teeth were acceptable on service discharge examination in March 1991.  

In his January 2012 hearing testimony, the Veteran related that he had dental problems in service due to quinine sulfate in service turning his teeth brown and black.  However, no teeth were reported missing on service discharge examination in March 1991.  Moreover, there is now no evidence of irreplaceable missing teeth.  In August 2009, the Veteran mentioned that he now has no teeth and needs dentures (indicating that any missing teeth are replaceable).  In October 2009, he advised that his teeth were extracted postservice.  As noted above, replaceable missing [due to trauma] teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.

Based upon the foregoing, the Board concludes that there is no basis in the law for the award of VA compensation for the Veteran's current dental condition.  He is not eligible for VA compensation as his current dental condition does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150 (outlined above).

The Court has held that a dental claim seeking  service connection for a dental disability for compensation purposes is also a claim of service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).

The Board finds that there is no basis for the grant of service connection for a dental condition for VA outpatient dental treatment purposes only.  Governing regulations provide classes of eligibility for VA outpatient dental treatment, defining the circumstances under which treatment may be authorized.  38 C.F.R. § 17.161.  The Veteran does not meet the requirements for eligibility for outpatient treatment based on any of the classes.  
One-time dental treatment (Class II) is available, but 38 C.F.R. § 3.181 limits the outpatient dental treatment to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  Here, the Veteran was separated from service in March 1991; he is eligible for treatment only with a timely filed application (submitted within one year after separation).  There is no indication he filed a timely application; accordingly, he does not meet the requirements for VA dental care on a Class II basis.

Veterans having a noncompensable service-connected dental condition that is the result of combat wounds or other service trauma are eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 17.161(c).  The significance of a finding that a dental condition is due to trauma in service is that a Veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  The Veteran does not contend, and the evidence does not show, that he ever served in combat.  

The regulations providing for treatment for disability due to dental trauma are intended to cover dental trauma involving external, sudden-force injury, such as a wound to the teeth and jaw.  Accordingly, "service trauma" would not include tooth extractions in service not due to trauma.  For the purposes of determining treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, 23 Vet. App. 56 (2009).  Even by the Veteran's own accounts he was not a victim of dental trauma in service (as defined).  Accordingly, service connection for a dental disability for treatment purposes on the basis that such is due to dental trauma must be denied.  

The preponderance of evidence is against this claim, and the appeal in this matter must be denied.  




New and material evidence - Service connection for low back disability

An October 2007 rating decision denied the Veteran's claim of service connection for low back strain, finding that his STRs did not show treatment or diagnosis of such disability, and (in essence) that his current low back disability is unrelated to service.  The Veteran filed a notice of disagreement with this decision and a  statement of the case (SOC) in the matter was issued in February 2008.  He did not perfect an appeal in the matter by filing a timely substantive appeal, and the October 2007 rating decision became final.  38 U.S.C.A. § 7105.   [The Board notes that the Veteran did submit additional evidence within a year following the decision.   However, this evidence was addressed in the SOC issued following  the submission (to which the Veteran did not timely respond); consequently, the submission does not affect the finality of the decision.] 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the October 2007 rating decision included the Veteran's STRs; medical records (VA and private) beginning in 2005 showing that he has various back disabilities; and his July 2007 statement relating low back strain to the physical demands of service.  

The Veteran's STRS are silent for any complaints, findings, treatment, or diagnosis pertaining to the back.  On demobilization examination in March 1991, he denied having or having had back problems and his spine was normal on clinical evaluation. 

Postservice evidence of record in October 2007 included records (beginning in 2005) showing treatment for various back problems.  On VA evaluation in November 2005, the Veteran reported that he had had low back pain for 3 years.  On VA evaluation in September 2006, he reported that his low back pain started in service.  

Evidence received since the October 2007 rating decision includes a July 2009 statement by the Veteran's wife indicating that he sustained a low back injury in service.  An August 2011 VA medical record notes that he reported his low back disability began in service (with an injury during training).  In January 2012 sworn testimony he related that he was in a motor vehicle accident in service and has had back problems ever since.  He also testified that his back problems are due to heavy lifting during basic training.  

Because the Veteran's claim of service connection for a low back disability was previously denied essentially based on a finding that such disability was not manifested in, and was not related to, service, for evidence to be new and material, it would have to tend to show that the current low back disability is indeed related to service.   

The Veteran had not previously presented sworn testimony that his back disability became manifest in service or that he had several events in service that could be possible etiological factors for a back disability.  In addition, he has submitted supporting (for a theory of entitlement based on continuity) statements from his spouse (and a friend) to the effect that he has had a back disability for a lengthy period of time.  Under caselaw cited above, this evidence must be presumed credible for purposes of reopening; it relates to an unestablished fact necessary to substantiate the claim; and (especially under the Shade precedent cited above) raises a reasonable possibility of substantiating the claim.  Therefore, it is new and material, and the claim must be reopened.  

De novo review of the claim is discussed in the remand below.   


ORDER

Service connection for right ankle disorder is denied.

Service connection for right heel spur is denied.

Service connection for a dental disorder for compensation purposes and/or for VA outpatient dental treatment purposes is denied.

The appeal to reopen a claim of service connection for low back strain is granted.


REMAND

The Veteran's January 2012 hearing testimony suggests that he received potentially relevant treatment for his degenerative bone disease, diabetes mellitus, stomach disorder, liver disorder, and/or psychiatric disorder claims, as early as in 2002, at the Myrtle Beach VA hospital.  He specifically indicated that he received mental health care there, and claimed that piroxicam which was prescribed there in 2002 caused his liver problems.  He related that his treatment at the Lebanon VA Medical Center began in 2007 or 2008, and that later, he moved south.  He also indicated that a VA facility "up north" had given him a diagnosis of pre-diabetes (he did not  identify the facility or when that treatment took place).  He also indicated that an unnamed private physician (who had been employed by VA) had recently tested him for diabetes mellitus.  

Currently, the Veteran's claims file and Virtual VA do not contain any VA medical records dated earlier than March 2005, any "up north" VA medical records showing a diagnosis of pre-diabetes, or any recent private records showing testing for diabetes mellitus.  The most recent VA medical records in the record are from the Lebanon VA Medical Center, dated in September 2010.  Any outstanding VA medical records pertaining to the disabilities at issue are constructively of record and must be obtained.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  Relevant private medical records should be obtained as well.  38 C.F.R. § 3.159.  

Concerning the claim of service connection for a liver disorder, the Veteran alleges (see  June 2009 and January 2012 statements), that he has such disorder from taking piroxicam prescribed by VA in 2002.  Such allegation presents either a secondary service connection claim, or one under 38 U.S.C.A. § 1151 (and must be developed/adjudicated as such).  Clarification by the Veteran regarding the nature of the claim may be necessary, as a § 1151 claim requires some degree of specificity.

Regarding fatigue, fibromyalgia, and a facial skin disorder, under 38 C.F.R. § 3.159, a medical examination is necessary if the information and evidence of record (1) does not contain sufficient competent medical evidence to decide a claim but contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Part 3 can be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with service.  

Regarding chronic fatigue syndrome, the Veteran mentioned in June 2009 that he has been having health issues since he received double anthrax inoculations in service.  His wife testified in January 2012 that his chronic fatigue syndrome is due to heavy lifting in service.  It is reasonable, given the circumstances of his service, that he received inoculations and engaged in some heavy lifting therein.  Worsening fatigue was noted in July 2009, at which time the Veteran reported fatigue, increased pain in his joints, frequent diarrhea, and some abdominal pain and nausea, which had been going on for the past few weeks.  Regarding fibromyalgia, the Veteran was seen for left foot and ankle pain in service in November 1989.  He received an assessment of chronic pain, probably fibromyalgia, on VA evaluation in November 2008.  In July 2009, his wife indicated that he has had musculoskeletal problems since his discharge from service.  These facts and allegations reasonably meet the low threshold as to when a VA examination is necessary.  38 C.F.R. § 3.159. 

Regarding the claim of service connection for a skin disorder, on service discharge examination in March 1991, the Veteran was noted to have had acne with no sequelae.  VA treatment records dated in March and May 2010 show facial seborrhea and acne vulgaris on the Veteran's back and face.  Once again, the low threshold requirement for a VA examination is met, and such examination is necessary.  

Finally, regarding the claim of service connection for a back disability, the earliest treatment records for such disability of record are from private chiropractor C.F.L. and are dated in March/April 2005.  They note that the Veteran received earlier treatment for back complaints from private chiropractor J.D., of Little River South Carolina, and at the Myrtle Beach VA medical facility.  As records of the earlier treatment are pertinent evidence regarding this claim, they must be secured.  Notably, the Veteran's cooperation is needed to secure private treatment records.  [He is advised that a  governing regulation provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will (emphasis added) be considered abandoned.  See 38 C.F.R. § 3.158(a).] 

Accordingly, the case is REMANDED for the following: 

1.  The RO must secure for the record all pertinent outstanding VA and private treatment records.  In this regard, he must identify where it is "up north" that he received VA treatment for diabetes mellitus (and when it took place), and the private provider (formerly with VA) who recently tested him for diabetes mellitus.  He must provide releases for all private records requested, specifically including those from private chiropractor J.D. predating April; 2005.  The VA records sought must include any/all records of treatment he received for a low back disability, a psychiatric disability, and gastrointestinal/liver problems at the Myrtle Beach VAMC prior to April 2005 and those from the Lebanon VA Medical Center since September 2010  (as well as any other VA facility he identifies).  

2.  The Veteran should be provided appropriate VCAA-mandated notice for claims under 38 U.S.C.A. § 1151 and for secondary service connection and afforded opportunity to respond.   The RO should arrange for any/all further development necessary to address the claim seeking compensation for a liver disorder (claimed as due to VA treatment with piroxicam) both as a secondary service connection claim and (if he indicates he is pursuing such) as one under § 1151.  Then the RO should adjudicate/readjudicate such claim(s).  


3.  The RO should then arrange for the Veteran to be examined by an appropriate physician(s) to assess his claimed fatigue, skin and fibromyalgia disorders.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination [for this purpose the RO should incorporate in the claims file copies of any pertinent records existing in Virtual VA, but not in the claims file].  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

a) Does the Veteran at least as likely as not (a 50 % or better probability) have chronic fatigue syndrome or a chronic disorder manifested by fatigue? If so, is it at least as likely as not (a 50 % or better probability) that such is related to an event, disease, or injury in service, including anthrax inoculation or heavy lifting therein.

b) Are the Veteran's diagnosed acne or his seborrheic dermatitis at least as likely as not (a 50 % or better probability) related to his service, to include the report of history of acne with no sequelae noted on demobilization examination in March 1991? 

c) Dies the Veteran at least as likely as not (a 50 % or better probability) have fibromyalgia?  If so, is it at least as likely as not (a 50 % or better probability) that any such disability is related to the Veteran's service, events/musculoskeletal complaints noted therein? 

The examiner(s) must explain the rationale for all opinions, citing to supporting factual data/medical literature as indicated.  

4.The RO should arrange for any further development needed to properly adjudicate the claim of service connection for a low back disability on de novo review (to include making any credibility assessments necessary and arranging for a VA nexus examination if indicated based on any additional evidence or information received pursuant to the development sought above).

5.  The RO should ensure that the development sought above is completed, and then readjudicate the remaining matters on appeal.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


